Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered January 17, 1990, convicting defendant upon his plea of guilty of the crime of robbery in the third degree.
The sentence imposed, a 2Vá-to-7-year prison term, was part of the plea bargain made with defendant. Although given the opportunity to do so, neither defendant nor his counsel indicated that they had any comments to make on factors affecting sentence. Therefore, defendant’s right to a consideration of his youthful offender status was waived (see, People v McGowen, 42 NY2d 905; People v Quesnel, 115 AD2d 802). In any event, given defendant’s prior history and the nature of the crime, there is no indication before us that such treatment was warranted (see, People v Sneed, 116 AD2d 676).
Judgment affirmed. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.